UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                  )
    CHRISAVGI SOURGOUTSIS,                        )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )       No. 16-cv-1096 (KBJ)
                                                  )
    UNITED STATES CAPITOL POLICE,                 )
                                                  )
                 Defendant.                       )
                                                  )

        MEMORANDUM OPINION DENYING PLAINTIFF’S MOTION FOR
                  ATTORNEYS’ FEES AND COSTS

        On June 13, 2016, Plaintiff Chrisavgi Sourgoutsis initiated the instant legal

action against the United States Capitol Police (“USCP”), alleging that USCP had

discriminated and retaliated against her, in violation of Title VII of the Civil Rights Act

of 1964, as incorporated by the Congressional Accountability Act, 2 U.S.C. § 1301 et

seq. (See Compl., ECF No. 1, ¶¶ 105–22.) Sourgoutsis’s claims ultimately proceeded

to trial, where a jury made three relevant determinations: (1) that Sourgoutsis’s sex was

a motivating factor in USCP’s decision to terminate her; (2) that USCP would have

terminated her regardless of any discriminatory motive; and (3) that Sourgoutsis had

failed to demonstrate that USCP had retaliated against her for cooperating in an internal

investigation. (See Verdict Form, ECF No. 138, at 1–2.) 1 After the jury rendered its

verdict, and also after the Clerk of Court entered judgment in USCP’s favor,

Sourgoutsis filed motions for an amended judgment and a permanent injunction (see

Pl.’s Mot. to Amend Clerk’s J., ECF No. 154; Pl.’s Mot. for Inj. Relief, ECF No. 142),


1
  Page number citations refer to the numbers automatically assigned by the Court’s electronic case
filing system.
both of which this Court denied (see Mem. Op. & Order Denying Pl.’s Mots. for Decl.

J. & for Amendment of Clerk’s J., ECF No. 164; Mem. Op. Denying Pl.’s Req. for

Permanent Inj. Relief, ECF No. 173).

       Before this Court at present is Sourgoutsis’s motion for attorneys’ fees and costs,

which seeks a total award of $218,033.04. (See Pl.’s Renewed Pet. for an Award of

Att’ys’ Fees & Bill of Costs (“Pl.’s Mot. for Fees”), ECF No. 176, at 19; Pl.’s Reply in

Supp. of Mot. for Fees, ECF No. 178, at 11.) In her motion, Sourgoutsis contends that

she is entitled to this fee award under Title VII, because her lawsuit exposed USCP’s

discrimination and prompted the police department to adopt various measures aimed at

preventing future discrimination and harassment. (See Pl.’s Mot. for Fees at 5–7.)

USCP opposes Sourgoutsis’s request for fees, arguing that “any success [Sourgoutsis]

achieved in this litigation was minimal” and that her lawsuit neither advanced the

relevant body of case law nor served a “larger public purpose.” (Def.’s Opp’n to Pl.’s

Mot. for Fees (“Def.’s Opp’n”), ECF No. 177, at 7.)

       This Court has carefully reviewed the parties’ submissions and the record

evidence in this case, and for the reasons explained fully below, it has determined that

Sourgoutsis’s limited degree of success in this litigation does not justify an award of

fees. Therefore, Sourgoutsis’s motion for attorneys’ fees and costs must be DENIED.

A separate Order consistent with this Memorandum Opinion will follow.




                                            2
I.     BACKGROUND

       A.     Sourgoutsis’s Employment With USCP

       Sourgoutsis worked at USCP from May of 2014 to December of 2015. ( See Trial

Tr. 1001:23–25, 1615:4–6 .) When Sourgoutsis first joined the police force, she was

required—like all newly appointed officers—to be on probation for an eighteen-month

period, during which time she was to complete training programs and gain critical field

experience while USCP evaluated her performance. ( See id. at 124:15–125:1, 1002:10–

13 .) From the very beginning, Sourgoutsis’s probationary period was marked with

significant volatility. Indeed, while she passed the requisite training programs and

earned positive performance reviews (see id. at 176:8–22, 643:2–5) , she also incurred a

number of disciplinary infractions for violating USCP’s rules. For instance, during the

first six months of her employment with USCP, Sourgoutsis received seven disciplinary

rule violations for, among other things, failing to wear the required uniform, using her

cell phone in a prohibited area, and cursing. (See id. at 148:15–21, 1063:15–1064:23.)

USCP also cited Sourgoutsis later in the probationary period for failing to wear her

police uniform shirt and badge, and for neglecting her assigned responsibilities by

“lounging” on a retaining wall while on duty. (Id. at 292:3–9; see also id. at 149:13–

150:6, 154:13–155:15, 728:13–20.)

       At the same time that USCP was evaluating Sourgoutsis’s performance as a

probationary officer, USCP had also initiated an unrelated internal investigation into

one of her supervisors, who had been accused of violating USCP’s anti-harassment

policy. (See id. at 868:8–13; see also id. at 658:21–25, 659:16–17.) USCP’s Office of

Professional Responsibility interviewed Sourgoutsis about her experience with the

supervisor as part of its investigative process, and Sourgoutsis reported that the


                                             3
supervisor had exhibited various inappropriate behaviors toward female employees.

(See id. at 880:17–19, 882:6–9.)

       A few months after Sourgoutsis’s interview with the Office of Professional

Responsibility—and shortly before the end of her probationary period—USCP notified

Sourgoutsis of its intent to terminate her employment. (See id. at 670:9–13; see also id.

at 421:3–5, 857:20–858:1.) In a letter that the Chief of Police issued regarding

Sourgoutsis’s proposed termination, the Chief explained that Sourgoutsis’s “prior

sustained disciplinary actions and documented history of unacceptable conduct and

behavior demonstrate that she does not meet the standards for retention as a sworn

employee of the USCP.” (Mem. Regarding Termination Recommendation for Private

with Training Chrisavgi Sourgoutsis, ECF No. 32-4, at 22.) The Capitol Police Board

approved the Chief of Police’s decision (id.), and Sourgoutsis was terminated on

December 29, 2015 (Trial Tr. 1616:25–1617:2). Sourgoutsis then challenged her

termination by filing requests for counseling and mediation with the United States

Congress’s Office of Compliance (see End of Mediation Notice, ECF No. 38, at 4);

however, she was unable to resolve these disputes through the administrative process

(see id.).

       B.    Sourgoutsis’s Legal Action Against USCP

       Sourgoutsis initiated the instant legal action against USCP on June 13, 2016,

asserting two claims under Title VII, as incorporated into the Congressional

Accountability Act. (See Compl. ¶¶ 109–12, 120–22.) In her complaint, Sourgoutsis

alleged that USCP had unlawfully discriminated against her on the basis of sex when it

disciplined her for “minor infractions” and terminated her employment. (Id. ¶¶ 109–

12.) Sourgoutsis further alleged that her termination amounted to unlawful retaliation


                                            4
for participating in the internal investigation of her supervisor. (Id. ¶¶ 120–22.) As

relief, Sourgoutsis sought (1) “[r]einstatement or, in lieu thereof, full front pay, stock

options and benefits”; (2) “[e]conomic damages for lost compensation and damages to

[her] career, reputation, and earning capacity”; (3) compensatory damages for “pain and

suffering, emotional distress and reputational damage”; and (4) reasonable litigation

costs, attorneys’ fees, and experts’ fees. (Id., Prayer for Relief, ¶¶ a–d.)

       Sourgoutsis’s claims proceeded to trial, where both parties presented arguments

and evidence to a jury. Over the course of the eight-day trial, Sourgoutsis provided

examples of USCP’s failure to apply its internal policies consistently (see Trial Tr.

1547:7–1550:4); highlighted the records of male officers who had committed similar

misconduct during their probationary periods but allegedly did not experience the same

repercussions (see id. at 1545:14–1546:21 ); and emphasized the short timespan between

her participation in the internal investigation and USCP’s decision to recommend her

termination (see id. at 1552:15–1553:25). For its part, USCP elicited testimony from

numerous officers regarding Sourgoutsis’s disciplinary issues and her inability to

conform her behavior to USCP’s expectations and standards. ( See id. at 1564:20–

1565:3; see also id. at 160:19–21, 1420:3–24 .) USCP also underscored the fact that none

of the other witnesses who testified in the internal investigation were terminated. (See

id. at 1113:10–13, 1590:9–21.)

       On November 18, 2019, the jury rendered its verdict in the case. (Verdict Form

at 2.) On a Special Verdict form that the Court provided, the jury specifically

determined, as most relevant here, that: (1) Sourgoutsis’s sex was a motivating factor in

USCP’s decision to fire her; (2) USCP had demonstrated by a preponderance of the




                                             5
evidence that it would have terminated Sourgoutsis even if it had not taken her sex into

consideration; and (3) Sourgoutsis had failed to prove that USCP had terminated her in

retaliation for participating in the internal investigation. (Id. at 1–2.) After the jury

rendered its verdict, the Clerk of Court entered judgment in USCP’s favor. (See J. on

the Verdict, ECF No. 144, at 1.) 2

       Sourgoutsis subsequently moved for both an amended judgment and a permanent

injunction against USCP. (See Pl.’s Mot. to Amend Clerk’s J. at 1; Pl.’s Mot. for Inj.

Relief at 1.) With respect to the request for an amended judgment, Sourgoutsis argued

that the judgment had failed to reflect accurately the jury’s finding that USCP had

discriminated against her, and she asked the Court to alter the judgment to make clear

that USCP had unlawfully considered her sex as a motivating factor in its termination

decision. (See Pl.’s Mot. to Amend Clerk’s J. at 2, 5.) With respect to the request for a

permanent injunction, Sourgoutsis insisted that USCP was at serious risk of

discriminating against female employees in the future, and she urged the Court to

require USCP to take affirmative steps to end its discriminatory behavior. (See Pl.’s

Mem. in Supp. of Mot. for Inj. Relief, ECF No. 142-1, at 2–4.) This Court denied both

of Sourgoutsis’s requests, finding that the judgment correctly stated the jury’s verdict

(see Mem. Op. & Order Denying Pl.’s Mots. for Decl. J. & for Amendment of Clerk’s J.

at 7), and that the evidence presented at trial did not support Sourgoutsis’s assertions


2
  After the jury’s verdict was recorded on the docket but before the Clerk entered judgment,
Sourgoutsis filed a motion for a declaratory judgment, seeking a statement from the Court that she had
proved that USCP impermissibly considered her sex as a motivating factor in violation of Title VII, as
incorporated by the Congressional Accountability Act. (See Pl.’s Mot. for Decl. J., ECF No. 143, at 1.)
The Clerk entered a judgment that expressly reflected the jury’s finding as to Sourgoutsis’s
discrimination claim—i.e., that her sex was a motivating factor in USCP’s termination decision, but
that USCP would have fired her anyway—shortly after Sourgoutsis filed her motion (see J. on the
Verdict at 1); therefore, this Court denied Sourgoutsis’s motion as moot (see Mem. Op. & Order
Denying Pl.’s Mots. for Decl. J. & for Amendment of Clerk’s J. at 4).


                                                   6
regarding the need for injunctive relief (see Mem. Op. Denying Pl.’s Req. for

Permanent Inj. Relief at 6–11).

       C.      The Instant Motion

       On December 7, 2020, Sourgoutsis filed the motion for attorneys’ fees and costs

that is presently before the Court. (See Pl.’s Mot. for Fees at 19.) 3 In her motion,

Sourgoutsis contends that a fee award is warranted, because her “act of securing legal

representation and trying to hold her employer responsible for violations of [Title VII]

is precisely the type of act” that Congress sought to promote by making attorneys’ fees

available in “same-action” cases—i.e., cases where the plaintiff proves that her sex was

an impermissible motivating factor in the employer’s decision but the employer

demonstrates that it would have taken the same action anyway. (Id. at 5; see also id. at

4–6.) In particular, Sourgoutsis notes that she was the “first USCP employee to litigate

her case to a jury trial in federal district court in USCP’s history” (id. at 5), and that she

endured a “long, expensive, and emotionally trying” litigation process to prove

(successfully) that USCP discriminated against her (id. at 6). Sourgoutsis further

asserts that her lawsuit served a public purpose by “trigger[ing]” a number of “long

overdue changes within USCP” (id. at 7), such as the implementation of mandatory

trainings on USCP’s anti-discrimination and anti-harassment policies (id. at 6), and

USCP’s selection of its first female assistant chief of police (id. at 7). In light of these

developments, Sourgoutsis asks the Court for $218,033.04 in attorneys’ fees and costs,



3
 The instant motion is not Sourgoutsis’s first effort to recover fees and costs. She moved for
attorneys’ fees and costs previously, on January 23, 2020 (see Pl.’s Pet. for an Award of Reasonable
Att’ys’ Fees & Costs, ECF No. 170), but the Court concluded that Sourgoutsis’s initial motion failed to
brief her entitlement to attorneys’ fees and costs adequately, and thus denied the motion without
prejudice (see Order Denying Pl.’s Mot. for Fees Without Prejudice & Requiring Suppl. Briefing, ECF
No. 175, at 3).


                                                   7
which she contends is eminently reasonable given the complex nature of the dispute and

the substantial results that her lawyers obtained. (See id. at 12–19.)

       USCP vigorously opposes Sourgoutsis’s motion, arguing that a fee award is not

warranted under the circumstances presented in this case. (See Def.’s Opp’n at 7.) In

this regard, USCP points primarily to the fact that Sourgoutsis achieved none of the

relief that she sought throughout the litigation. (See id. at 10–11.) For example,

Sourgoutsis’s complaint requested reinstatement, back pay, and compensatory damages,

but the jury’s same-action finding made her ineligible for these remedies under Title

VII. See 42 U.S.C. § 2000e-5(g)(2)(B)(ii) (stating that courts “shall not award damages

or issue an order requiring . . . reinstatement . . . or payment” in cases where the

defendant proves that it would have taken the same action even if it had not

impermissibly considered the plaintiff’s sex). USCP also claims that Sourgoutsis’s

lawsuit was neither novel nor important, as she simply “relied on the extensive body of

Title VII case law available in the D.C. Circuit” and did not “advance the body of case

law under the Congressional Accountability Act or Title VII.” (Def.’s Opp’n at 11.)

And with respect to Sourgoutsis’s argument that her lawsuit prompted significant

changes to USCP’s policies and practices, USCP insists that Sourgoutsis lacks any

evidence or support for that assertion. (See id. at 14.)

       The parties’ contentions concerning Sourgoutsis’s entitlement to a fee award

under the circumstances presented here are ripe for this Court’s review.


II.    LEGAL STANDARDS

       Under Title VII, when a plaintiff establishes that her sex was a motivating factor

in the defendant’s employment decision, but the defendant proves that it would have



                                             8
taken the “same action in the absence of the impermissible motivating factor,” 42

U.S.C. § 2000e-5(g)(2)(B)—a situation hereinafter referred to as a “same-action”

case—“the court . . . may grant” an award of “attorney’s fees and costs[,]” id. § 2000e-

5(g)(2)(B)(i). The D.C. Circuit has yet to address the legal standards that govern

motions for attorneys’ fees and costs in this context, but every circuit to reach the issue

has pegged attorneys’ fees and costs under section 2000e-5(g)(2)(B)(i) to the plaintiff’s

overall success in the litigation. See, e.g., Garcia v. City of Houston, 201 F.3d 672, 679

(5th Cir. 2000); Norris v. Sysco Corp., 191 F.3d 1043, 1051 (9th Cir. 1999); Akrabawi

v. Carnes Co., 152 F.3d 688, 696 (7th Cir. 1998); Gudenkauf v. Stauffer Commc’ns,

Inc., 158 F.3d 1074, 1085 (10th Cir. 1998); Canup v. Chipman-Union, Inc., 123 F.3d

1440, 1444 (11th Cir. 1997); Sheppard v. Riverview Nursing Ctr., Inc., 88 F.3d 1332,

1336 (4th Cir. 1996). Circuits diverge, however, in the method they use to assess fee

motions under section 2000e-5(g)(2)(B)(i), as well as the factors to be considered when

evaluating a plaintiff’s success.

       For instance, a plurality of circuits have adopted a multi-factor approach that

differentiates same-action cases that warrant a fee award from those that do not. Under

this approach, courts look to a common set of considerations that are often referred to

as the “Sheppard factors” to determine whether (and to what extent) attorneys’ fees and

costs are justified in a given case. See, e.g., Sheppard, 88 F.3d at 1336; Norris, 191

F.3d at 1051–52; Akrabawi, 152 F.3d at 696; Canup, 123 F.3d at 1444; see also Garcia,

201 F.3d at 679 (applying the approach outlined in Sheppard without formally adopting

it). The Sheppard factors measure a plaintiff’s overall degree of success in the

litigation, and they include such considerations as the nature and extent of the relief




                                             9
obtained by the plaintiff; the “public purposes served by resolving the dispute”; and

whether the evidence presented in the case demonstrated that the defendant exhibited

egregious and pervasive discrimination, or “illustrate[d] primarily” that the plaintiff

engaged in “unacceptable conduct” that “justified” the defendant’s adverse employment

action. Sheppard, 88 F.3d at 1336; see also Garcia, 201 F.3d at 678. Moreover,

ultimately, the Sheppard approach holds that the amount of fees awarded (if any) must

be proportional to the plaintiff’s success—meaning that, in same-action cases where the

plaintiff achieves only minimal success, courts may “forego awarding fees” altogether.

Akrabawi, 152 F.3d at 696; see also Sheppard, 88 F.3d at 1336 (noting that “Congress

was wary of enacting legislation whose benefit inures primarily to lawyers in the form

of a substantial fee recovery, even if relief to the plaintiff is otherwise trivial and the

lawsuit promotes few public goals”).

       The Tenth Circuit, by contrast, has opted for a different approach in same-action

cases, employing a presumption in favor of a fee award. See Gudenkauf, 158 F.3d at

1081. According to the Tenth Circuit, attorneys’ fees and costs should “ordinarily be

awarded” in civil rights cases whenever a prevailing plaintiff’s lawsuit serves an

important public purpose, id. (internal quotation marks and citation omitted), and, in

same-action cases, a plaintiff will almost always clear that hurdle because a jury’s

finding regarding the defendant’s impermissible motive “vindicat[es] society’s interest

in a discrimination-free workplace[,]” id. at 1082. Indeed, in the Tenth Circuit’s view,

a presumption in favor of fees is especially warranted in same-action cases, as a fee

award is typically “the only form of redress available” to make plaintiffs whole under

section 2000e-5(g)(2)(B)(i), given that the statute precludes such plaintiffs from




                                              10
receiving damages or reinstatement. Id.; see also 42 U.S.C. § 2000e-5(g)(2)(B)(ii)

(prohibiting courts from awarding damages, back pay, or reinstatement in same-action

cases).

          That said, while the Tenth Circuit’s approach virtually guarantees that same-

action plaintiffs will receive at least some fee award, the amount of any such award

must still be proportional to the plaintiff’s degree of success on the merits. See id. at

1084–85. And although the Tenth Circuit has not provided a definitive list of factors to

consider when measuring a plaintiff’s success, it has made clear that courts should

account for the fact that a same-action plaintiff failed to demonstrate that an

impermissible motivating factor caused the adverse employment action, given that the

employer necessarily will have proven its affirmative defense that it would have taken

the same action regardless of the impermissible motive. See id. (affirming the district

court’s reduction of a same-action plaintiff’s requested fee award by fifty percent to

reflect the fact that the employer proved its affirmative defense). Nevertheless, the

Tenth Circuit appears to reject any focus on the extent of the relief the plaintiff

obtained, see id. at 1081–82, unlike the approach adopted by the plurality of circuits,

see Sheppard, 88 F.3d at 1336.

          In any event, whether a court applies the Tenth Circuit’s approach or the

plurality’s approach, plaintiffs seeking a fee award under section 2000e-5(g)(2)(B)(i)

must offer sufficient evidence to support their requested fees and costs, see Norris, 191

F.3d at 1052; Gudenkauf, 158 F.3d at 1082–83, and the court may award only those

attorneys’ fees and costs “demonstrated to be directly attributable . . . to the pursuit of




                                              11
[the plaintiff’s] claim” regarding the defendant’s impermissible motive, 42 U.S.C.

§ 2000e-5(g)(2)(B)(i).


III.   DISCUSSION

       To assess Sourgoutsis’s entitlement to a fee award, this Court must determine,

first, what legal standards should govern Sourgoutsis’s request for attorneys’ fees and

costs, and second, what amount of fees, if any, are warranted under the circumstances

presented in this case. For the reasons explained fully below, this Court will follow the

plurality of circuits and apply the Sheppard factors to resolve these inquiries. And,

applying those factors here—i.e., examining, specifically, the extent of relief

Sourgoutsis obtained, the public purposes served by her lawsuit, the nature of USCP’s

discrimination, and Sourgoutsis’s role in her termination—the Court finds that no fee

award is warranted.

       A.     The Court Will Decline To Adopt The Tenth Circuit’s Presumptive-
              Award Approach, Which Appears To Be Inconsistent With The Text
              And Function Of Section 2000e-5(g)(2)(B)’s Fee Award Provision

       Beginning with the threshold question of which standard to apply, Sourgoutsis—

unsurprisingly—implores this Court to adopt the Tenth Circuit’s method of analysis,

contending that a presumption in favor of a fee award is more consistent with the

remedial purpose of Title VII. (Pl.’s Mot. for Fees at 2–4.) In particular, Sourgoutsis

emphasizes Congress’s determination that “‘[e]ven the smallest victory’” furthers the

public’s interest in eradicating unlawful discrimination from the workplace (id. at 4

(quoting H.R. Rep. No. 102-40, pt. 1, at 47 (1991))), and she further insists that fee

awards in same-action cases are necessary to advance Congress’s anti-discrimination

goals (id.). This Court disagrees, for the reasons that follow.



                                            12
       As an initial matter, the text of section 2000e-5(g)(2)(B)(i) does not suggest that

a fee award should be considered presumptive in same-action cases. Quite to the

contrary, the statute provides that courts “may” award attorneys’ fees and costs in

same-action cases, 42 U.S.C. § 2000e-5(g)(2)(B)(i), and the provision thereby leaves

courts with discretion to decide whether fees are appropriate on a case-by-case basis.

Congress’s clear intent to confer such broad discretion makes good sense in light of the

substantial differences that exist from one same-action case to the next: as other courts

have explained, “[s]ome [same-action] cases will evidence a widespread or intolerable

animus on the part of a defendant[,]” while “others will illustrate primarily the

plaintiff’s unacceptable conduct which . . . will have justified the action taken by the

defendant.” Canup, 123 F.3d at 1444 (quoting Sheppard, 88 F.3d at 1336). In this

Court’s view, the multi-factor approach that the plurality of circuits have adopted fully

accounts for these complexities by empowering courts to decline awarding fees when a

plaintiff has achieved very minimal success in the litigation, while the Tenth Circuit’s

strict presumption in favor of fees obscures important variations insofar as it appears to

require courts to issue some fee award in almost every same-action case.

       The near-dispositive weight that the Tenth Circuit’s approach places on the

public purpose that a plaintiff’s lawsuit serves also strikes a discordant note when the

discretionary theme of section 2000e-5(g)(2)(B)(i) is considered. Again, the statute

does not mandate an award of fees. Thus, it simply cannot be the case that a plaintiff’s

vindication of society’s interest in eliminating discrimination is entirely sufficient to

warrant fees, as the Tenth Circuit suggests, since, by definition, every plaintiff in a

same-action case will have proven that the defendant engaged in unlawful




                                             13
discrimination. See 42 U.S.C. § 2000e-5(g)(2)(B).

        Of course, this by no means suggests that a lawsuit’s vindication of the public’s

interest against discrimination is unimportant or irrelevant. Rather, courts have found

that such vindication is only one indication of a plaintiff’s success, see, e.g., Farrar v.

Hobby, 506 U.S. 103, 122 (1992) (O’Connor, J., concurring), and, in this Court’s view,

a plaintiff’s entitlement to fees should also be determined based on other pertinent

factors, such as the nature and extent of relief that the plaintiff obtained in the context

of the legal action, and the degree to which “a plaintiff succeeds in showing that an

employer’s discrimination, and not the employee’s own misconduct, drove the

employment decision[,]” Sheppard, 88 F.3d at 1339. And while the Court

acknowledges that plaintiffs in same-action cases will often obtain more limited relief

than plaintiffs in other civil rights cases—given that section 2000e-5(g)(2)(B)(ii)

prohibits plaintiffs from receiving damages, back pay, or reinstatement—the remedies

(or lack thereof) that a plaintiff has obtained is still a relevant marker of success, and

that is especially true considering that plaintiffs in same-action cases are eligible to

receive nonmonetary relief in the form of declaratory judgments or injunctions. See 42

U.S.C. § 2000e-5(g)(2)(B)(i); see also Canup, 123 F.3d at 1444 & n.5. 4

        In short, this Court agrees with the plurality of circuits, which appear to have

concluded that section 2000e-5(g)(2)(B)(i) allows courts to consider all of the relevant


4
  In her motion, Sourgoutsis contends that the D.C. Circuit has expressed general antipathy toward “a
firm rule on proportionality” when awarding attorneys’ fees, as if to suggest that courts should put little
to no weight on the extent of relief obtained. (Pl.’s Mot. for Fees at 9 (first citing Thomas v. Nat’l
Football League Players Ass’n, 273 F.3d 1124, 1129 (D.C. Cir. 2001); then citing Robinson v. District
of Columbia, 341 F. Supp. 3d 97, 119–20 (D.D.C. 2018)).) But the cases upon which Sourgoutsis relies
stand solely for the proposition that an award of attorneys’ fees may exceed an award of compensatory
damages in appropriate circumstances, see, e.g., Thomas, 273 F.3d at 1129; Robinson, 341 F. Supp. 3d
at 119–20, and thus do not establish that the D.C. Circuit disfavors considering the relief sought and
obtained by the plaintiff when deciding the amount (if any) of attorneys’ fees and costs to award.


                                                    14
circumstances of a plaintiff’s lawsuit. And because the approach adopted by the

plurality of circuits is consistent with this Court’s understanding of section

2000e-5(g)(2)(B)(i)—and the Tenth Circuit’s presumption-based standard is not—the

Court will apply the Sheppard factors to assess Sourgoutsis’s motion for fees.

       B.     The Sheppard Factors Weigh Against An Award Of Attorneys’ Fees
              And Costs In This Case

              1.     Sourgoutsis Did Not Obtain The Relief She Sought In The
                     Litigation

       In her complaint, Sourgoutsis requested back pay, compensatory damages, and

reinstatement (see Compl., Prayer for Relief, ¶¶ a–c), but because the jury found that

USCP would have fired her even in the absence of an impermissible motive, she was

statutorily ineligible to receive those remedies, see 42 U.S.C. § 2000e-5(g)(2)(B)(ii).

Thus, Sourgoutsis failed to achieve the relief she sought at the outset of this litigation.

       It is also clear that Sourgoutsis failed to obtain the remedies she sought in her

post-trial motions as well: for instance, the Court denied Sourgoutsis’s motion to amend

the judgment, given that the Clerk’s judgment accurately reflected the jury’s verdict

(see Mem. Op. & Order Denying Pl.’s Mots. for Decl. J. & for Amendment of Clerk’s J.

at 5–7), and the Court also denied Sourgoutsis’s motion for a permanent injunction,

because Sourgoutsis had neither presented evidence of widespread discrimination at

USCP, nor shown that there was a reasonable likelihood that USCP would discriminate

against her in the future (see Mem. Op. Denying Pl.’s Req. for Permanent Inj. Relief at

6–11). Consequently, Sourgoutsis did not receive any form of relief.

              2.     Sourgoutsis’s Resolution Of The Dispute Served A Public Purpose,
                     But Only To A Limited Extent

       As for the “public purposes served by resolving the dispute[,]” Sheppard, 88



                                             15
F.3d at 1336, the Court acknowledges that Sourgoutsis advanced the public’s interest to

some degree, by proving that USCP impermissibly considered her sex as a motivating

factor in its termination decision, see, e.g., Stevens v. Gravette Med. Ctr. Hosp., 998 F.

Supp. 1011, 1021 (W.D. Ark. 1998) (finding that plaintiff’s proof of defendant’s

discrimination in a same-action case served a public purpose). However, the magnitude

of this public benefit is far less pronounced than Sourgoutsis claims. For example,

Sourgoutsis emphasizes in her motion that the Congressional Accountability Act is a

new statute “with limited legal authority” (Pl.’s Mot. for Fees at 13), and that she was

“the first USCP employee to litigate her case to a jury trial in federal district court in

USCP’s history” (id. at 5). Those assertions may very well be true, but they do not

demonstrate, on their own, that Sourgoutsis’s lawsuit advanced the body of law

concerning discrimination claims under the Congressional Accountability Act, see

Marsal v. E. Carolina Univ., No. 4:09-cv-126-FL, 2012 WL 3283435, at *3 (E.D.N.C.

Aug. 10, 2012), or that her lawsuit involved any “groundbreaking” legal claim or

argument, id. at *5. Instead, as Sourgoutsis readily admits, her “claim of gender

discrimination . . . [was] not novel” (Pl.’s Mot. for Fees at 13), and her legal arguments

relied heavily on established Title VII case law (see, e.g., Pl.’s Opp’n to Def.’s Mot. for

Summ. J., ECF No. 45, at 30–31). It is also worth noting that Sourgoutsis’s legal

claims involved allegations of isolated instances of discrimination against a single

employee, not any institutionalized policy or practice that violated Title VII. (See

Compl. ¶¶ 109–12.) Thus, even if Sourgoutsis happened to be the first USCP employee

to present her claims to a jury, the jury’s impermissible-motive finding was naturally

limited to the specific instances of discrimination that Sourgoutsis alleged, and it did




                                             16
not have any immediate effect on other employees at USCP or the organization as a

whole. See Canup, 123 F.3d at 1444 n.5 (explaining that the “public purpose for [a]

suit is greater” in cases where “a company-wide policy that violates Title VII

contributed to a plaintiff’s termination—yet, the jury still believed the termination

would have occurred notwithstanding the discriminatory policy”); Edwards v.

Rosewood Care Ctr., No. 98-C-50373, 2002 WL 1972182, at *1 (N.D. Ill. Aug. 27,

2002) (similar).

       In an effort to show that her litigation did have tangible effects on other USCP

employees and/or the institution itself, Sourgoutsis maintains that her lawsuit prompted

USCP to implement a number of “watershed changes” to address gender discrimination,

such as requiring employees and supervisors to receive training on USCP’s anti-

discrimination and anti-harassment policies, and hiring a female assistant chief of

police for the first time in the police department’s history. (Pl.’s Reply in Supp. of

Mot. for Fees at 3; see also Pl.’s Mot. for Fees at 6–7.) But these changes appear to

have taken place before the jury reached its verdict in this case (see Pl.’s Mot. for Fees

at 6–7 (stating that the changes were instituted between 2016 and September of 2019);

Verdict Form at 2 (noting that the jury reached its verdict on November 18, 2019)), and

Sourgoutsis has offered no evidence to support her assertion that the steps she took to

begin “litigating her case administratively and in federal court” caused USCP to make

these policy decisions. (Pl.’s Reply in Supp. of Mot. for Fees at 3; see also Pl.’s Mot.

for Fees at 6–7.)

       In any event, it is not clear to the Court whether an award of attorneys’ fees and

costs in same-action cases must be based upon a jury’s verdict or judgment, as opposed




                                            17
to merely the initiation or prosecution of a lawsuit. See Sheppard, 88 F.3d at 1336

(asking “whether the public purposes served by resolving the dispute justifies the

recovery of fees” (emphasis added)); see also Farrar, 506 U.S. at 121–22 (O’Connor,

J., concurring) (focusing on the impact that a judgment may have on deterring

misconduct when discussing the public purpose of a lawsuit). Moreover, even if the

initiation of a lawsuit suffices—and assuming further that the mere temporal proximity

between the implementation of such changes and the initiation and prosecution of

Sourgoutsis’s lawsuit is enough to create a reasonable inference that the lawsuit

triggered such reforms—Sourgoutsis’s own filings in this case undermine her

suggestion that USCP instituted positive or meaningful changes in response to her legal

action. Sourgoutsis urged the Court to order USCP to adopt mandatory diversity

trainings in her post-trial motion for a permanent injunction, and she insisted that

USCP’s existing training programs were inadequate and ineffective. (See Pl.’s Mem. in

Supp. of Mot. for Inj. Relief at 3.) This suggests that the lawsuit itself was not

sufficient to provoke the changes that Sourgoutsis now maintains were effected in its

wake. What is more, Sourgoutsis casually dismissed USCP’s “actions taken after being

sued” as disingenuous efforts to eliminate discrimination in the workplace. (Pl.’s Reply

in Supp. of Mot. for Inj. Relief, ECF No. 148, at 3.) How, then, can the Court conclude

that Sourgoutsis’s lawsuit alone induced “watershed changes” at USCP that helped

prevent future discrimination? (See Pl.’s Reply in Supp. of Mot. for Fees at 3.)

       In sum, there is no record evidence that Sourgoutsis’s legal action actually

prompted any policy changes at USCP, and therefore, this Court finds that the public

purpose that Sourgoutsis’s lawsuit served was limited to the jury’s finding that USCP




                                            18
discriminated against her on the basis of sex.

              3.     There Was No Evidence Of Widespread Or Institutionalized
                     Discrimination In This Case, And Sourgoutsis’s Own Behavior
                     Played A Role In Her Termination

       Finally, the Court must consider whether the evidence presented at trial

demonstrated “widespread or intolerable animus on the part” of USCP, and whether

Sourgoutsis’s own conduct “justified” USCP’s decision to terminate her. Sheppard, 88

F.3d at 1336; see also id. at 1339 (explaining that courts should evaluate “the extent to

which a plaintiff succeeds in showing that an employer’s discrimination, and not the

employee’s own misconduct, drove the employment decision”). This evaluation need

not detain the Court for long, because, as previously mentioned, Sourgoutsis’s claims

involved allegations of discrimination against a single individual, not any department-wide

policy or practice of discrimination against female employees. See supra Part III.B.2.

And while Sourgoutsis presented evidence at trial suggesting that USCP had applied its

internal policies inconsistently in relation to her misbehavior, and that male officers who

violated USCP’s rules during their probationary periods were not necessarily terminated in

like fashion, the evidence she presented did not indicate extensive, systematic, or egregious

discrimination on the part of USCP. (See Trial Tr. 1545:14–1550:4; see also Mem. Op.

Denying Pl.’s Req. for Permanent Inj. Relief at 10–11.)

       On the other hand, what the evidence did show is that Sourgoutsis incurred an

excessive number of disciplinary infractions during her probationary period. (See Trial Tr.

148:14–150:6.) Indeed, multiple witnesses testified to Sourgoutsis’s repeated failure to

follow USCP’s rules, and they surmised that these infractions not only demonstrated poor

performance on the job but also put the safety of others in jeopardy. (See id. at 163:7–20,

759:19–24, 1420:3–24.) Consequently, although Sourgoutsis’s actions were not the sole



                                             19
reason she was fired—and USCP’s impermissible consideration of her sex evidently played

a role in her termination—she was by no means an “‘innocent’” employee who was

terminated through no fault of her own. See Canup, 123 F.3d at 1444; see also Akrabawi,

152 F.3d at 696 (affirming a district court’s denial of a fee award where the employee’s

own actions substantially contributed to the employment decision and where there was

no evidence of widespread or pervasive discrimination).


IV.     CONCLUSION

        For the reasons explained above, Sourgoutsis’s degree of success in this

litigation was extremely minimal insofar as she obtained none of the relief she sought,

and her lawsuit served a limited public purpose. There was also no evidence of

extensive or blatant discrimination by USCP, and Sourgoutsis’s own actions played a

prominent role in USCP’s decision to terminate her employment. Thus, after applying

the legal standard that a plurality of circuit courts have adopted to evaluate fee motions

in similar circumstances, this Court concludes that a fee award is not warranted under

42 U.S.C. § 2000e-5(g)(2)(B)(i), and it therefore declines to exercise its discretion to

award Sourgoutsis attorneys’ fees and costs. 5

        Accordingly, as set forth in the accompanying Order, Sourgoutsis’s Motion for

Attorneys’ Fees and Costs (ECF No. 176) will be DENIED.



DATE: July 20, 2021                               Ketanji Brown Jackson
                                                  KETANJI BROWN JACKSON
                                                  United States Circuit Judge
                                                  Sitting by Designation

5
  The Court also rejects Sourgoutsis’s suggestion that the Court may award costs pursuant to D.C.
Appellate Rule 39(a)(4). (See Pl.’s Mot. for Fees at 18.) That rule is entirely inapplicable in this case, as
it governs disputes in the D.C. Court of Appeals, not federal district courts. See D.C. Ct. App. R. 1(a)(1).


                                                     20